Citation Nr: 9926339	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 30 percent evaluation 
for PTSD.  A notice of disagreement was received in June 
1996, and the statement of the case was issued that same 
month.  A substantive appeal was received in July 1996.  

The veteran's appeal also originally included the issue of 
entitlement to service connection for a left hand condition, 
but that issue was withdrawn at a September 1996 hearing at 
the RO.  The veteran testified at another RO hearing in July 
1998.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than considerable social and industrial impairment, and no 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
of 50 percent (but no higher) for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 
4.130, 4.132, and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), 9411 (effective November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  During the pendency of 
the veteran's appeal, the rating criteria for this code 
section were changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  When the law or regulations change after 
a claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that a 30 percent rating for PTSD is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(before November 7, 1996).  

The new rating criteria provide that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).  

By rating decision in March 1994, service connection was 
established for PTSD, effective from February 1993.  A 30 
percent evaluation was assigned and has continued in effect 
since that time.

In the context of the current claim for increase, the veteran 
testified at a personal hearing in September 1996.  He 
reported sleep problems, nervousness, recurrent nightmares 
associated with his World War II experiences, memory 
problems, anger and problems with startle reaction.  

The veteran was afforded a VA PTSD examination in September 
1997.  The examiner noted that the veteran reported classic 
symptoms of PTSD to include nightmares and sleep disturbance.  
He had recently suffered physical illness.  His concentration 
was poor.  Interests and initiative had decreased.  He felt 
sorry for himself.  He stated that he used to play bridge, 
fished and gardened.  He was unable to do such things 
anymore.  He admitted to thoughts of death but denied 
suicidal and homicidal ideation.  He stated that he lost his 
temper easily.  He reported nightsweats and flashbacks to 
service.  He avoided situations that would remind him of war.  
Objectively, the examiner reported the veteran as an elderly 
male, seated in a wheelchair with his left lower extremity 
raised and with a gauze sock around his leg.  He appeared ill 
with perhaps some jaundice and visible hematomas on his arm.  
He was talkative and appeared to enjoy telling his story and 
complaining.  He was able to perform five serial seven 
subtractions with one error.  He was able to identify 
similarities and differences.  He was able to give an 
abstract interpretation of a proverb.  He described his mood 
as irritable and disgusted when his leg did not heal.  He did 
not report delusions, auditory or visual hallucinations or 
psychotic symptoms.  He reported outbursts of anger without 
suicidal or homicidal ideation.  He had some difficulty with 
recalling items and was able to recall 2/3 and was able to 
recall the third item with a cue.  He complained that his 
surgeon wanted to amputate his knee and that he was very 
unhappy about this.  His mood was reported as irritable with 
a congruent affect, angry at times.  Diagnosis was PTSD, 
major depression, recurrent, alcohol dependence in sustained 
remission and nicotine dependence.  The examiner reported a 
global assessment of functioning of 44, noting feelings of 
helplessness and hopelessness and that the veteran indicated 
essential estrangement from family and friends.

The veteran underwent a left above-the-knee amputation [AKA] 
in January 1998.  Associated treatment and clinical records 
from that period and thereafter reflect treatment for AKA, 
chronic obstructive pulmonary disease, congestive heart 
failure, chronic renal insufficiency, hypertension, diabetes 
mellitus atherosclerotic peripheral vascular disease and 
olecranon bursitis bilaterally, but are essentially devoid of 
discussion as to the veteran's PTSD or any pathological 
process associated therewith.

The veteran testified at a second personal hearing in July 
1998.  He reported problems with concentration.  If he had to 
go to the store for three items and he didn't write them 
down, he wouldn't get all three.  He experienced anger 
outbursts and experienced frustration while driving when 
other drivers cut him off.  He reported experiencing panic 
attacks about once every two weeks.  He reported feeling 
depressed when he reported for an examination appointment and 
being required to sit there for three hours.  He also 
essentially reported that his physical condition stopped him 
from fishing and going on vacations.  He stated that his 
children lived nearby and visited him all the time and even 
helped around the house.  He looked forward to the visits 
from his children and grandchildren.  

After reviewing the evidence, the Board is persuaded that 
considerable social and industrial impairment due to the 
veteran's PTSD is ascertainable so as to warrant assignment 
of a 50 percent rating under the old criteria.  
Significantly, the report of the September 1997 examination 
showed problems with concentration, depressed mood and sleep 
problems which appear to have worsened, and it appears clear 
from the recent pertinent clinical evidence that the 
veteran's PTSD has undergone an increase in severity. 

Nevertheless, the Board is compelled to conclude that a 
rating in excess of 50 percent is not warranted under either 
the old or the new rating criteria.  The examiner who 
conducted the September 1997 examination reported GAF scores 
in the range of 44.  The veteran's representative urges the 
GAF score itself as a basis for increased evaluation.  A GAF 
of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.  When that score was assigned, however, the veteran 
had recently been informed that his left leg was to have been 
amputated, and he also reported essential estrangement from 
family and friends.  More current evidence clearly 
demonstrates that the veteran participates in a good family 
support structure.  It has also been clarified that his 
physical limitations, as contrasted with any limitations 
associated with PTSD, effectively impede, if not obstruct, 
his socialization.  Accordingly, in the Board's view, the 
evidence does not show severe impairment attributable to PTSD 
so as to warrant a rating in excess of 50 percent under the 
old rating criteria.  

Moreover, the evidence does not show that any of the new 
rating criteria have been met for a rating in excess of 50 
percent.  In this regard, there is no evidence of suicidal 
ideation, obsessive rituals, illogical, obscure or irrelevant 
speech, near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  While problems with impulse control have been 
noted, there is no showing of periods of violence.  There is 
also no evidence of spatial disorientation, neglect of 
personal appearance and hygiene.  While difficulty in 
maintaining relationships has clearly been shown, the Board 
is unable to view the evidence as showing that PTSD produces 
an inability to establish and maintain effective 
relationships so as to warrant a rating in excess of 50 
percent under the new criteria, particularly in view of the 
veteran's long-term marital relationship and his current 
enjoyment of his relationships with his children and 
grandchildren. 

In closing, the Board stresses that there is no doubt that 
the veteran suffers significant impairment due to his PTSD.  
However, the question here is one of degree.  The Board 
believes that the evidence shows an increase in severity so 
as to warrant a 50 percent rating.  However, even after 
considering the provisions of 38 U.S.C.A. § 5107(b), the 
Board is unable to conclude that any higher rating is 
warranted. 

The Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  In the present appeal, there is no evidence of 
record that the veteran's PTSD has itself caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations).  In this regard, 
it is noted that the veteran was reported as retired when his 
former employer closed its operations.  It also appears that 
the veteran's unemployment may be due to nonservice-connected 
disability.  There is also no showing of the need for periods 
of hospitalization for PTSD such as to render impracticable 
the application of the regular schedular standards.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

